COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00323-CV



Brenda Parramore Davis


 


APPELLANT




V.
 




US Bank National Association, as Trustee For SASCO
  Mortgage Loan Trust 2005-RF3


 


APPELLEE



 
 
----------
FROM County
Court at Law No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On
August 6, 2012, Appellant filed a notice of appeal, attempting to appeal an
order that was signed on June 6, 2012.  No post-judgment motion was filed to
extend the appellate deadline, so the notice of appeal was due July 6, 2012.  See
Tex. R. App. P. 26.1(a).  On August 22, 2012, we sent Appellant a letter
notifying her of our concern that we lacked jurisdiction over this case because
the notice of appeal was not timely filed.  See Tex. R. App. P. 26.1. 
We stated that unless Appellant or any party desiring to continue the appeal
files with this court, on or before September 4, 2012, a response showing
grounds for continuing the appeal, the appeal may be dismissed for want of
jurisdiction.  Having received no response, we dismiss the appeal for want of jurisdiction.
 See Tex. R. App. P. 42.3, 43.2(f).  We also dismiss Appellant’s
“Emergency Motion to Stay Writ of Possession” for want of jurisdiction.
 
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DELIVERED:  October 11, 2012
 
 

 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00323-CV
 
 



Brenda
  Parramore Davis
 
v.
 
US
  Bank National Association, as Trustee For SASCO Mortgage Loan Trust 2005-RF3


§
 
§
 
§
 
§
 


From County Court at Law
  No. 1
 
of
  Tarrant County (2012-003097-1)
 
October
  11, 2012
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 




[1]See Tex. R. App. P. 47.4.